 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     FEDERAL HOUSING FINANCE AGENCY,
11   et al.,                                              Case No.: 2:15-cv-02381-GMN-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                          [Docket Nos. 100, 108]
14   SFR INVESTMENTS POOL 1, LLC,
15          Defendant(s).
16         Pending before the Court are two motions for protective order. Docket Nos. 100, 108.
17 Those motions have been fully briefed. See Docket Nos. 102, 105, 111, 112 (corrected image),
18 113. The nub of the parties’ dispute is whether SFR is entitled to discovery into the Enterprises’
19 interest in the properties that are subject to this case. That same underlying dispute has been
20 briefed in other filings that remain pending. See, e.g., Docket No. 70.
21         Federal courts have broad discretion in controlling their dockets. See, e.g., Landis v. N.
22 American Co., 299 U.S. 248, 254 (1936). It is not in the interest of efficiency to address the same
23 or substantially similar arguments in the same case through several different motions. Given the
24 procedural posture of this case, the Court hereby STAYS discovery on an interim basis pending
25 resolution of the pending motion to stay discovery (Docket No. 70). Cf. V5 Techs., LLC v. Switch,
26 Ltd., 2017 U.S. Dist. Lexis 174971, at *2 (D. Nev. Oct. 23, 2017) (staying discovery on an interim
27 basis pending resolution of a motion to stay discovery).
28

                                                    1
 1   Accordingly, the motions for protective order are DENIED as moot.
 2   IT IS SO ORDERED.
 3   Dated: January 30, 2019
 4                                                    ______________________________
                                                      Nancy J. Koppe
 5                                                    United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
